DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 11-12 and 14 are objected to because of the following informalities: in claims 1 and 12, “at least one” should be inserted before “connector arm” in claim 1, line 9 and claim 12, line 7; in claim 8, “one or more elevated” should be inserted before “lines” in both lines 1 and 3; in claim 11, “comprising” in line 3 should be replaced with “comprises”; in claim 14, “a” in “a top end” should be replaced with “the” to properly recite the top end of the shaft of claim 12.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, it is unclear if “posts” in line 4 and “a post” in line 6 claim the previously-recited post sleeve-fitted with each connector arm of claim 11, line 6, or separate additional post(s). In addition, “a post is sleeve fitted to each connector arm” in line 6 is redundant in light of the recitation in line 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 10-2019-0049644) in view of Kim (KR 20-2015-0001904).
For claim 12, Cho teaches trellis 10 comprising; a plurality of supports 20,30, each support comprising: a shaft portion (lower portion of ref. 20) configured to be embedded in a ground 2 (Figs. 3-4 and 8; see pointed lower end of ref. 20 in Figs. 1-2, which is inserted into the ground); at least one connector hole 32 extending upwardly from a top end of the shaft at an acute angle with respect to the ground (Figs. 1-3; para 0025); a post 40 sleeve-fitted with each connector arm of the plurality of supports so that a lower end of the connector arm is configured to be held out of the ground and the post extends upwards at an acute angle with respect to the ground (Figs. 1-3; para 0025); and one or more elevated lines (at least one ref. 13) supported between the posts of the plurality of supports (Figs. 4 and 8) that are configured to support branches of fruit-bearing plants 11 growing along the one or more elevated lines  (Figs. 4 and 8; para 0027-0028, 0036-0039).
Cho does not specifically teach at least one connector arm.
Kim teaches a plurality of supports 1 capable of use in a trellis, comprising at least one connector hole (hole through refs. 7,18) formed by at least one connector arm 7,18 extending upwards at an acute angle with respect to the ground for each support (Figs. 3 and 7), a post 8 is sleeve-fitted to the connector arm so that the lower end of the post is held out of the ground and the post extends upwards at an acute angle (Figs. 7-8; machine translation pg. 4, first paragraph and pg. 5, first full paragraph) in order to secure the fitting of the post to effectively support the trunk and branches of the crops (pg. 4, first paragraph and pg. 5, first full paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one connector hole of Cho to be formed by at least one connector arm as taught by Kim in order to secure the fitting of the post to effectively support the trunk and branches of the crops.
For claim 13, Cho as modified by Kim teaches (references to Kim) wherein, for each of the plurality of supports, the at least one connector arm comprises a pair of connector arms 7,18 extending upwardly from the top end of the shaft and outwards at an acute angle with respect to the ground and away from one another (Figs. 3 and 7), and wherein posts 8 are sleeve-fitted to each of the pair of connector arms so that the posts extend upward from the shaft and extend outwards away from one another at an acute angle with respect to the ground (Fig. 7), wherein a post 8 is sleeve fitted to each connector arm such that the posts of the pair of connector arms are arranged substantially in a 'V' formation (Fig. 7).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (KR 10-2019-0049644) in view of Kim (KR 20-2015-0001904), as applied to claim 1 above, and further in view of Richardson (NZ 58880).
For claim 14, Cho as modified by Kim does not specifically teach a ground retention flange disposed at a top end of the shaft and below the at least one connector arm.
Richardson teaches a fence capable of use as a trellis comprising a ground retention flange 10 disposed at a top end of the shaft 22 and below the at least one connector arm 21 (see Fig. 1 in which ref. 21 and top of ref. P connect to the horizontal post in Fig. 1) in order to help prevent vertical movement after installation into the ground (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trellis of Cho as modified by Kim to include a ground retention flange disposed at a top end of the shaft and below the at least one connector arm as taught by Richardson in order to help prevent vertical movement after installation into the ground.
Allowable Subject Matter
Claims 1-11 and 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or render obvious a trellis as claimed in detail, especially the feature of at least one connector arm integrally formed with and fixedly positioned with respect to the shaft.
Cho (KR 10-2019-0049644) in view of Kim (KR 20-2015-0001904) teaches a similar trellis as the claimed invention. However, Cho in view of Kim lacks at least one connector arm integrally formed with and fixedly positioned with respect to the shaft. Thus, the prior art does not fairly teach these features as specifically required by the claimed invention. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/3/22, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 1 has been withdrawn. No arguments have been presented for claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurita (JP 2004-65206) teaches a trellis having a shaft, connector and posts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643